[1] In its application for the writ of certiorari petitioner has made no attempt to comply with that rule of the supreme court which provides that the application must fairly state "all material evidence" relating to the point as to which the want of evidence is claimed to exist. (Rule XXVI, subd. 4.) Nor has petitioner seen fit to file any reply to the Commission's answer, though the time therefor has elapsed, and the answer purports to supply much of the evidence which was omitted by petitioner in its application. We therefore feel justified in assuming that all of the material evidence bearing upon the point raised by petitioner is set forth in the Commission's answer. The evidence so set forth in the answer unquestionably is sufficient to warrant the conclusion of the Commission, and the writ, therefore, is denied.